internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-130592-00 date date legend x subsidiary subsidiary subsidiary subsidiary state this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting rulings on certain federal_income_tax consequences of the restructuring described below facts x is a subchapter_c_corporation formed under state law x is the common parent of four wholly-owned subsidiaries subsidiary subsidiary subsidiary and subsidiary x and subsidiary subsidiary subsidiary and subsidiary own a variety of publications use an overall accrual_method of accounting and have elected to treat prepaid_subscription_income under the provisions of sec_455 of the internal_revenue_code x proposes to restructure its business operations according to subject matter in order to accomplish this objective subsidiary subsidiary subsidiary and subsidiary will each merge with and into x pursuant to the laws of state x will then form various limited_liability companies llcs which will be entities disregarded as separate from their owner for federal tax purposes under sec_307 of the procedure and administration regulations x will transfer the assets and liabilities relating to publications plr-130592-00 with related subject matters into the corresponding llcs representations a b c d e f g h i the following representations have been made in connection with the restructuring x on the date of the adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of each of subsidiary subsidiary subsidiary and subsidiary no shares of subsidiary subsidiary subsidiary and subsidiary will have been redeemed preceding the adoption of the plan of complete_liquidation of subsidiary subsidiary subsidiary and subsidiary all distributions from subsidiary subsidiary subsidiary and subsidiary pursuant to the plan of complete_liquidation will be made within a single taxable_year of subsidiary subsidiary subsidiary and subsidiary as soon as the first liquidating_distribution has been made each of subsidiary subsidiary subsidiary and subsidiary will cease to be a going concern and each of their activities will be limited to winding up affairs paying their debts and distributing their assets to x subsidiary subsidiary subsidiary and subsidiary will retain no assets following the final liquidating_distribution subsidiary subsidiary subsidiary and subsidiary will not have acquired assets in a nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of subsidiary subsidiary subsidiary and subsidiary have been or will be disposed of by any of subsidiary subsidiary subsidiary and subsidiary or x except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of the plan_of_liquidation the liquidation of subsidiary subsidiary subsidiary and subsidiary will not be preceded or followed by a reincorporation in or transfer or sale to a recipient corporation prior to the adoption of the liquidation plan no assets of subsidiary subsidiary subsidiary and subsidiary will have been distributed in_kind transferred or sold to x except for i transactions in the normal course of business and ii transactions occurring more than three years prior to adoption of the plr-130592-00 liquidation plan j k l m n o subsidiary subsidiary subsidiary and subsidiary will report all earned_income represented by assets that will be distributed to x such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of subsidiary will exceed the fair_market_value of its liabilities both at the date of adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the fair_market_value of the assets of subsidiary will exceed the fair_market_value of its liabilities both at the date of adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the fair_market_value of the assets of subsidiary will exceed the fair_market_value of its liabilities both at the date of adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the fair_market_value of the assets of subsidiary will exceed the fair_market_value of its liabilities both at the date of adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made x is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code ruling sec_1 through law and analysis x has requested rulings that the mergers of subsidiary subsidiary subsidiary and subsidiary with and into x pursuant to the laws of state will qualify as a complete_liquidation of each subsidiary under sec_332 of the code the rulings are as follows the receipt by x of the assets and liabilities of subsidiary subsidiary subsidiary and subsidiary will each qualify as a complete_liquidation of subsidiary subsidiary subsidiary and subsidiary sec_332 no income gain_or_loss will be recognized by any of subsidiary subsidiary subsidiary and subsidiary as a result of transferring their assets and liabilities to x sec_337 the basis of each asset received by x from each of subsidiary subsidiary subsidiary and subsidiary will be equal to the basis of that asset in the hands plr-130592-00 of subsidiary subsidiary subsidiary and subsidiary respectively immediately before the transaction sec_334 the holding_period of each asset received by x from each of subsidiary subsidiary subsidiary and subsidiary will include the period during which that asset was held by each of subsidiary subsidiary subsidiary and subsidiary prior to their complete_liquidation sec_1223 pursuant to sec_381 and sec_1_381_a_-1 of the income_tax regulations x will succeed to and take into account the items of subsidiary subsidiary subsidiary and subsidiary described in sec_381 including the earnings_and_profits or deficit in earnings_and_profits of subsidiary subsidiary subsidiary and subsidiary as of the date of the transfer any deficit in the earnings_and_profits of x or subsidiary subsidiary subsidiary and subsidiary will be used only to offset the earnings_and_profits accumulated after the date of the transfer these items will be taken into account by x subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_382 and the regulations thereunder ruling x has requested a ruling that the mergers of subsidiary subsidiary subsidiary and subsidiary into x will not result in the immediate inclusion in gross_income of any prepaid_subscription_income existing on the date of each merger effective for tax years beginning after sec_455 permits taxpayers to elect to include prepaid_subscription_income as defined in sec_455 and sec_1 a in gross_income for the tax years during which a liability to furnish or deliver a newspaper magazine or other periodical exists rather than for the year in which the income is received see sec_1_455-1 sec_455 provides that the term liability means a liability to furnish or deliver a newspaper magazine or other periodical see sec_1_455-5 sec_455 describes two situations that require deferred subscription income to be immediately included in gross_income sec_455 provides that if the liability described in sec_455 ends then so much of the prepaid_subscription_income as was not includible in gross_income for preceding tax years must be included in gross_income for the tax_year in which the liability ends sec_455 provides a similar result i f the taxpayer dies or ceases to exist sec_1_455-4 expounds on the two situations described in sec_455 this section refers to the provisions of sec_381 and the regulations issued thereunder for the treatment of prepaid_subscription_income in a transaction to which sec_381 applies plr-130592-00 sec_381 discusses the carryover of specified items in certain corporate acquisitions sec_1_381_c_4_-1 prescribes rules for determining the method_of_accounting to be used by an acquiring_corporation after a sec_381 transaction when the acquiring_corporation and the acquired_corporation used the same method_of_accounting immediately prior to the sec_381 transaction sec_1_381_c_4_-1 requires the acquiring_corporation to continue using that method unless it obtains the commissioner’s permission to change to another method example of this section illustrates how the overall and deferral accounting_method of sec_455 continue when these methods were used by the acquiring and acquired_corporation prior to the sec_381 transaction in question is whether the planned mergers fall within the literal application of the acceleration provision of sec_455 here four subsidiaries are merging into their common parent in transactions described in sec_381 in regulations under sec_381 the service has provided explicit instructions for the mandatory carryover of a sec_455 election in situations where the acquiring and acquired corporations have previously elected to defer income under sec_455 we conclude that the mergers of subsidiary subsidiary subsidiary and subsidiary into x will not result in the immediate inclusion in gross_income of any prepaid_subscription_income existing on the date of each merger sec_1_381_c_4_-1 requires the taxpayer to continue using the income deferral method of sec_455 and the taxpayer must carry over the closing balances of the prepaid subscription accounts of subsidiary subsidiary subsidiary and subsidiary ruling x has requested a ruling that x’s prepaid_subscription_income account will not be immediately included in its gross_income when x’s assets and liabilities are transferred to the llcs and no income gain_or_loss otherwise will be realized by x or llcs as a result of the transfer of property from x to llcs sec_301_7701-3 provides that a domestic eligible_entity a business organization not classified as a corporation under sec_301_7701-2 or with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded and its owner is a corporation its activities are treated in the same manner as those of a division of its owner a in effect x is treated as owning all of the assets and having all the liabilities of the llcs we conclude that no income gain_or_loss will be realized by x or llcs as a result of the transfer of property from x to llcs in particular the transfer of x’s assets and liabilities to the llcs will not result in the immediate inclusion in gross_income of any prepaid_subscription_income plr-130592-00 x is required by sec_455 to include its deferred subscription income in its gross_income only if x’s liability to furnish or deliver its publications ends or x dies or ceases to exist here x does not die or cease to exist with the transfers to the llcs thus the sole reason for ending the deferral of the prepaid_subscription_income that exists at the time the llcs are formed is if x’s liability ends with the transfers to the llcs we conclude that because the llcs are disregarded as entities separate from x x’s liability under sec_455 will not end when it transfers the assets and liabilities to its llcs x must continue to use the income deferral method of sec_455 and the closing balances of x’s prepaid_subscription_income account are not accelerated into gross_income when the assets and liabilities are transferred to the llcs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion that x and its four subsidiaries properly elected under sec_455 to defer prepaid_subscription_income this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s matthew lay sincerely assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
